IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40616
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ALAN D. MCLEMORE,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:94-CR-20-1
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Alan D. McLemore challenges the increase in his base offense

level pursuant to U.S.S.G. § 3B1.1(c).    Having reviewed the

record, we find no reversible error.     See United States v.

Ronning, 47 F.3d 710, 711 (5th Cir. 1995).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.